Name: Council Decision 2008/666/CFSP of 24Ã July 2008 concerning the conclusion of an Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs;  political framework
 Date Published: 2008-08-13

 13.8.2008 EN Official Journal of the European Union L 217/23 COUNCIL DECISION 2008/666/CFSP of 24 July 2008 concerning the conclusion of an Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) On 4 February 2008, the Council adopted Joint Action 2008/124/CFSP on the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO) (1). (2) Article 13(4) of that Joint Action provides that detailed arrangements regarding the participation of third States shall be laid down in an agreement to be concluded in accordance with Article 24 of the Treaty on European Union. (3) On 13 December 2004, the Council authorised the Presidency, assisted where necessary by the Secretary-General/High Representative, in case of future EU civilian crisis management operations, to open negotiations with third States with a view to concluding an agreement on the basis of a model agreement between the European Union and a third State on the participation of a third State in a European Union civilian crisis management operation. On that basis, the Presidency negotiated an Agreement with the Swiss Confederation on the participation of the Swiss Confederation in the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO. (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Union and the Swiss Confederation on the participation of the Swiss Confederation in the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO, is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 24 July 2008. For the Council The President B. HORTEFEUX (1) OJ L 42, 16.2.2008, p. 92.